DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on March 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior US Patent No. 9,523,148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejections, as set forth in the Office action mailed on December 31, 2020, have been withdrawn.
 
Response to Amendments/Arguments
Amendments made to claims 2, 4 and 11, and the cancelation of claims 1, 3 and 6-7, as filed on March 29, 2021, are acknowledged. 

The Applicant argues that “There is no guidance in the cited portion of Lim of any relationship between any "electrical property" and any particular nitrogen content”; however, Lim discloses that “it was found that the breakdown characteristics of the nitrogen-containing metal oxide thin film are always better than non-nitrogen containing metal oxide thin films”, indicating the benefits of incorporating nitrogen for improving the breakdown characteristics.  It is within capability of one of oridinary skill in the art to optimize the concentration of nitrogen in the oxide film in order to improve the breakdown characteristics through optimization.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
The Applicant further argues that “Claim 1 has been amended to indicate that the plurality of reactive species used to produce the titanium oxynitride film in the claimed methods comprises reactive nitrogen and reactive oxygen species and that the ratio of reactive nitrogen species to reactive oxygen species is from 1:2 to 250:1. Applicant notes that the Examiner did reject Claim 7, which recited a ratio of reactive species, citing column 4, lines 17-25 of Lim. However, the cited portion of Lim does not provide any guidance about the ratio of reactive species and provides no reason to select the recited range of ratios”.  However, Lim does disclose nitrogen and oxygen flow rate ratio range of is from 1:20 to 1:2, which overlaps with the ratio range discloses in claim 2 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Claim Objections
Claims 4-10, 12-14 and 17-24 are objected to because of the following informalities:  the phrase “Claim 1” in each claim should be “Claim 2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2-13 and 17-24 are rejected under 35 U.S.C. 103 as being obvious over Lim et al. (US6723642).
Regarding claim 2, Lim discloses a process for depositing a titanium oxynitride thin film (nitrogen-containing TiO2 thin film reads on a titanium oxynitride thin film, column 3, lines 47-67) comprising: contacting a substrate comprising silicon with an organometallic titanium reactant (silicon substrate, column 7, lines 5-18; TDMAT reads on a organometallic titanium, column 3, line 64 to column 4, line 16); subsequently contacting the substrate with a plurality of reactive species generated by plasma from a gas in the vicinity of the substrate (column 4, lines 17-60); and repeating the contacting steps until a titanium oxynitride thin film has been formed on the substrate (claims 1 and column 3, lines 47-67), wherein the titanium oxynitride thin film is deposited at a temperature from 250°C to 400°C (column 4, lines 1-11), wherein the ratio of reactive nitrogen species to reactive oxygen species is from 1:20 to 1:2, which overlaps with the range recited in the instant claim (column 4, lines 17-25).
The temperature range and the ratio of reactive nitrogen species to reactive oxygen species disclosed by Lim overlaps with the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Lim is silent about the titanium oxynitride thin film comprising from 0.05 at-% to 30 at-% of nitrogen.  However, Lim teaches that the amount of nitrogen impacts electrical properties of the thin film and can be varied by changing process conditions such as the type of nitrogen source gas used (column 4, line 61 to column 5, line 7).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the concentration of nitrogen (a result-effective variable) in the titanium oxynitride film of Lim to achieve desirable electrical property.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 4, Lim discloses wherein the gas comprise O2 gas (oxygen gas, column 4, lines 17-21).
Regarding claim 5, Lim discloses wherein the gas does not comprise a noble gas (claim 1).
Regarding claim 8, Lim discloses wherein the reactive species comprise nitrogen atoms and oxygen atoms (plasma of oxygen and nitrogen containing gases normally comprises nitrogen atoms and oxygen atoms, column 4, lines 17-25).
Regarding claim 9, Lim discloses wherein the gas comprises NH3 (claim 5).

Regarding claim 11, Lim discloses wherein the gas comprises Ar (claim 6 and column 3, lines 53 and 54).
Regarding claim 12, Lim discloses wherein the plasma is generated by applying RF power of 200W to 400W to the gas (column 4, lines 21-22).
Regarding claim 13, Lim discloses exposing the substrate to a purge gas and/or vacuum to remove excess titanium reactant and reaction byproducts, if any, after contacting the substrate with the titanium reactant and prior to contacting the substrate with the reactive species (column 4, lines 11-21).
Regarding claims 17 and 18, the limitations recited in the “wherein” clauses in the method claim simply expresses the intended use of the claimed invention, and statements reciting the intended use of the claimed steps are not accorded patentable weight.
Regarding claims 19 and 20, the limitations recited in the “wherein” clauses in the method claims simply express the intended results of the recited processes; therefore, they are not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 21, Lim discloses that the titanium reactant comprises a titanium alkylamide (tetrakis(diethylamido)titanium, paragraph 0033).
Regarding claim 22, Lim discloses that the titanium reactant comprises an alkylamine ligand (tetrakis(dimethylamido)titanium, column 3, lines 64-67).
IRII)4, wherein RI and RII can be independently selected to be alkyl groups (tetrakis(dimethylamido)titanium, column 3, lines 64-67).
Regarding claim 24, Lim discloses wherein the process is a plasma enhanced atomic layer deposition process (column 4, lines 1-43).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US6723642) as applied to claim 2 above, and in view of Omstead et al. (US6902620).
Regarding claim 14, Lim is ilent about the wafer movement during ALD process.  However, Omstead teaches details of wafer movement for wafers during an ALD process.  In particular, Omstead discloses after contacting the substrate with the first reactant moving the substrate such that it is subsequently contacted with the second reactant (column 5, lines 40-52).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to perform the ALD process of Lim with specific instruction from Omstead, which offers advantages in throughput and repeatability for an ALD process (column 4, lines 53-58).
Regarding claim 15, Omstead discloses wherein the substrate is moved within a single reaction space (a single process chamber, column 7, lines 26-29).
Regarding claim 16, Omstead discloses wherein the substrate is moved from a first reaction space where it is contacted with the first reactant to a second, different reaction space where it is contacted with the second reactant (stations 606 and 610 read on different reaction spaces, column 5, lines 40-52).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571)270-1135.  The examiner can normally be reached on M-F: 9-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/JIONG-PING LU/
Primary Examiner, Art Unit 1713